 


109 HR 2591 IH: To suspend temporarily the duty on certain yarn (other than sewing thread) of synthetic staple fibers, not put up for retail sale.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2591 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain yarn (other than sewing thread) of synthetic staple fibers, not put up for retail sale. 
 
 
1.Certain yarn (other than sewing thread) of synthetic staple fibers, not put up for retail sale 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.55.01Yarn (other than sewing thread) of synthetic staple fibers, not put up for retail sale containing 85 percent or more by weight of acrylic or modacrylic staple fibers single yarn (provided for in subheading 5509.31.00) FreeNo changeNo changeOn or before 12/31/2008  
(b)Effective DateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
